UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21865 Nakoma Mutual Funds (Exact name of registrant as specified in charter) 8040 Excelsior Drive, Suite 401, Madison, Wisconsin, 53717 (Address of principal executive offices)(Zip code) Daniel S. Pickett, Nakoma Capital Management LLC, 8040 Excelsior Drive, Suite 401, Madison Wisconsin, 53717 (Name and address of agent for service) Registrant's telephone number, including area code: (608) 831-8814 Date of fiscal year end: May 31 Date of reporting period: July 1, 2009 - June 30, 2010 Item 1. Proxy Voting Record Company Symbol CUSIP Type Meet Date PropType Proposal Descriptor Mgmt Adviser Synaptics Incorporated SYNA 87157D109 Annual 10/20/2009 Management Election of directors For For Synaptics Incorporated SYNA 87157D109 Annual 10/20/2009 Management Ratify appointment of independent accounting firm For For Harris Corporation HRS Annual 10/23/2009 Management Election of directors For For Harris Corporation HRS Annual 10/23/2009 Management Ratify appointment of independent accounting firm For For Harris Corporation HRS Annual 10/23/2009 Shareholder Approve amendment to bylaws to require independent board chair Against Against Foster Wheeler AG FWLT H27178104 Special 11/4/2009 Management Election of directors For For Foster Wheeler AG FWLT H27178104 Special 11/4/2009 Management Instruction to vote by proxy per board recommendation(s) on any counterproposals, alterations or amendments to agenda or other matters raised at meeting For For Microsoft Corporation MSFT Annual 11/19/2009 Management Election of single director For For Microsoft Corporation MSFT Annual 11/19/2009 Management Election of single director For For Microsoft Corporation MSFT Annual 11/19/2009 Management Election of single director For For Microsoft Corporation MSFT Annual 11/19/2009 Management Election of single director For For Microsoft Corporation MSFT Annual 11/19/2009 Management Election of single director For For Microsoft Corporation MSFT Annual 11/19/2009 Management Election of single director For For Microsoft Corporation MSFT Annual 11/19/2009 Management Election of single director For For Microsoft Corporation MSFT Annual 11/19/2009 Management Election of single director For For Microsoft Corporation MSFT Annual 11/19/2009 Management Election of single director For For Microsoft Corporation MSFT Annual 11/19/2009 Management Ratify appointment of independent accounting firm For For Microsoft Corporation MSFT Annual 11/19/2009 Management Approve amendments to amended & restated articles of incorporation For For Microsoft Corporation MSFT Annual 11/19/2009 Management Advisory vote on executive compensation For For Microsoft Corporation MSFT Annual 11/19/2009 Shareholder Adopt healthcare reform principles Against Against Microsoft Corporation MSFT Annual 11/19/2009 Shareholder Additional disclosure of charitable contributions Against Against Qualcom, Incorporated QCOM Annual 3/2/2010 Management Election of directors For For Qualcom, Incorporated QCOM Annual 3/2/2010 Management Approve amendment to 2006 long-term incentive plan to increase share reserve For For Qualcom, Incorporated QCOM Annual 3/2/2010 Management Ratify appointment of independent accounting firm For For F5 Networks, Inc. FFIV Annual 3/11/2010 Management Election of directors For For F5 Networks, Inc. FFIV Annual 3/11/2010 Management Ratify selection of independent auditor For For EQT Corporation EQT 26884L109 Annual 4/21/2010 Management Election of directors For For EQT Corporation EQT 26884L109 Annual 4/21/2010 Management Ratify appointment of independent accounting firm For For EQT Corporation EQT 26884L109 Annual 4/21/2010 Shareholder Majority vote standard in director elections Against Against EQT Corporation EQT 26884L109 Annual 4/21/2010 Shareholder Sustainability report, climate change disclosure Against Against Corning Incorporated GLW Annual 4/29/2010 Management Election of directors For For Corning Incorporated GLW Annual 4/29/2010 Management Ratify selection of independent auditor For For Corning Incorporated GLW Annual 4/29/2010 Management Approval 2010 variable compensation plan For For Corning Incorporated GLW Annual 4/29/2010 Management Approval of 2010 equity plan for non-employee directors For For Corning Incorporated GLW Annual 4/29/2010 Management Approval of amendment and restatement of restated certificate of incorporation to declassify board of directors For For Corning Incorporated GLW Annual 4/29/2010 Management For board to take steps to change super-majority voting threshold to simple majority Against Against Capital One Financial Corporation COF 14040H105 Annual 4/29/2010 Management Election of directors For For Capital One Financial Corporation COF 14040H105 Annual 4/29/2010 Management Ratify selection of independent auditor For For Capital One Financial Corporation COF 14040H105 Annual 4/29/2010 Management Advisory approval of 2009 named executive officer compensation For For Capital One Financial Corporation COF 14040H105 Annual 4/29/2010 Shareholder Adopt policy requiring senior execs to retain significant percentage of shares acquired through equity compensationprogram for 2 yrs following termination of employment Against Against Capital One Financial Corporation COF 14040H105 Annual 4/29/2010 Shareholder For board to take steps to change elections of directors from staggered to annual Against Against The Travelers Companies, Inc. TRV 89417E109 Annual 5/4/2010 Management Election of directors For For The Travelers Companies, Inc. TRV 89417E109 Annual 5/4/2010 Management Ratify appointment of independent accounting firm For For O'Reilly Automotive, Inc. ORLY Annual 5/4/2010 Management Election of directors For For O'Reilly Automotive, Inc. ORLY Annual 5/4/2010 Management Ratify selection of independent auditor For For O'Reilly Automotive, Inc. ORLY Annual 5/4/2010 Management Transact other such business as appropriate For For Gilead Sciences, Inc. GILD Annual 5/11/2010 Management Election of directors For For Gilead Sciences, Inc. GILD Annual 5/11/2010 Management Ratify appointment of independent accounting firm For For Gilead Sciences, Inc. GILD Annual 5/11/2010 Shareholder Adopt majority voting standards; modify cert of incorporation and bylaws accordingly Against Against CVS Caremark Corporation CVS Annual 5/12/2010 Management Election of directors For For CVS Caremark Corporation CVS Annual 5/12/2010 Management Ratify appointment of independent accounting firm For For CVS Caremark Corporation CVS Annual 5/12/2010 Management Adopt 2010 incentive compensation plan For For CVS Caremark Corporation CVS Annual 5/12/2010 Management Adopt amendment to charter allowing shareholders to call special meetings For For CVS Caremark Corporation CVS Annual 5/12/2010 Shareholder Prepare semi-annual report on political contributions and expenditures; post to website Against Against CVS Caremark Corporation CVS Annual 5/12/2010 Shareholder Adopt priniciples for national and international action to stop global warming Against Against Kohl's Corporation KSS Annual 5/13/2010 Management Election of directors For For Kohl's Corporation KSS Annual 5/13/2010 Management Ratify appointment of independent accounting firm For For Kohl's Corporation KSS Annual 5/13/2010 Management Approve 2010 long-term compensation plan For For Kohl's Corporation KSS Annual 5/13/2010 Shareholder Adopt shareholder simple majority vote Against Against Kohl's Corporation KSS Annual 5/13/2010 Shareholder Amend bylaws to require independent director Against Against Qwest Communications International Inc. Q Annual 5/12/2010 Management Election of directors For For Qwest Communications International Inc. Q Annual 5/12/2010 Management Ratify appointment of independent accounting firm For For Qwest Communications International Inc. Q Annual 5/12/2010 Management Approve amendment to employee stock purchase plan For For Qwest Communications International Inc. Q Annual 5/12/2010 Shareholder Adopt policy limiting circumstances under which performance shares granted to executives will vest and become payable Against Against Qwest Communications International Inc. Q Annual 5/12/2010 Shareholder Adopt policy allowing shareholders to vote on advisory resolution at annual meeting regarding executive compensation Against Against Qwest Communications International Inc. Q Annual 5/12/2010 Shareholder Establish policy separating roles of chair and CEO whenever possible Against Against Qwest Communications International Inc. Q Annual 5/12/2010 Shareholder Amend bylaws to allow 10% or more of shareholders to call special meetings of shareholders Against Against Magellan Health Services Inc. MGLN Annual 5/20/2010 Management Election of directors For For Magellan Health Services Inc. MGLN Annual 5/20/2010 Management Ratify appointment of independent accounting firm For For Range Resource Corporation RRC 75281A109 Annual 5/19/2010 Management Election of directors For For Range Resource Corporation RRC 75281A109 Annual 5/19/2010 Management Ratify appointment of independent accounting firm For For Range Resource Corporation RRC 75281A109 Annual 5/19/2010 Management Amend amended & restated 2005 equity-based compensation plan to increase no. of shares authorized common stock by 850,000 For For Veeco Instruments Inc. VECO Annual 5/14/2010 Management Election of directors For For Veeco Instruments Inc. VECO Annual 5/14/2010 Management Approve 2010 stock incentive plan For For Veeco Instruments Inc. VECO Annual 5/14/2010 Management Approve amendment to certificate of incorporation to increase authorized shares ofVeeco common stock For For Veeco Instruments Inc. VECO Annual 5/14/2010 Management Ratify appointment of independent accounting firm For For Thermo Fisher Scientific Inc. TMO Annual 5/26/2010 Management Election of directors For For Thermo Fisher Scientific Inc. TMO Annual 5/26/2010 Management Ratify appointment of independent accounting firm For For Radioshack Corporation RSH Annual 5/24/2010 Management Election of directors For For Radioshack Corporation RSH Annual 5/24/2010 Management Ratify appointment of independent accounting firm For For Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Management Election of directors For For Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Management Ratify appointment of independent accounting firm For For Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Management Approve stock incentive plan for 2010 For For Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Management Approve ASDA limited sharesave plan 2000, as amended For For Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Shareholder Amend company's equal opportunity policy to include gender identity in non-discrimination policy Against Against Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Shareholder Adopt policy to allow shareholder advisory vote on executive compensation Against Against Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Shareholder Provide semi-annual report on both direct and indirect political contributions Against Against Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Shareholder Amend bylaws to give holders of 10% or more outstanding shares common stock the power to call special shareowner meetings Against Against Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Shareholder Adopt resolution requiring company's poultry suppliers to use less cruel CAK method for killing Against Against Wal-Mart Stores, Inc. WMT Annual 6/4/2010 Shareholder Provide report to shareholders on company process for identifying and prioritizing lobbying activities Against Against Chico's FAS, Inc. CHS Annual 6/24/2010 Management Election of directors For For Chico's FAS, Inc. CHS Annual 6/24/2010 Management Approved amended & restated cash bonus incentive plan For For Chico's FAS, Inc. CHS Annual 6/24/2010 Management Ratify appointment of independent accounting firm For For LHCG Group, Inc. LHCG 50187A107 Annual 6/24/2010 Management Election of directors For For LHCG Group, Inc. LHCG 50187A107 Annual 6/24/2010 Management Approve & adopt 2010 long-term incentive plan For For LHCG Group, Inc. LHCG 50187A107 Annual 6/24/2010 Management Ratify appointment of independent accounting firm For For The Children's Place Retail Stores, Inc. PLCE Annual 6/15/2010 Management Election of directors For For The Children's Place Retail Stores, Inc. PLCE Annual 6/15/2010 Management Ratify appointment of independent accounting firm For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nakoma Mutual Funds By (Signature /s/ Daniel S. Pickett and Title) Daniel S. Pickett President and Chair Date August 18, 2010
